Citation Nr: 1204283	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for streptococci, claimed as chronic strep throat.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to an increased initial evaluation for a low back disability with left sciatic nerve pain, currently rated 20 percent disabling.

8.  Entitlement to an initial compensable evaluation for retropatellar pain syndrome of the right knee.  

9.  Entitlement to an initial compensable evaluation for hypertension.  

10.  Entitlement to an increased initial evaluation for retropatellar pain syndrome of the left knee, currently rated 10 percent disabling.  

11.  Entitlement to an increased initial evaluation for right shoulder dislocation, post-operative (dominant), currently rated 10 percent disabling.  

12.  Entitlement to an increased initial evaluation for left knee laxity, currently rated 10 percent disabling.  

13.  Entitlement to an increased initial evaluation for bilateral pes planus, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1999 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that the Veteran checked the box indicating that he wanted a Board hearing on a January 2009 VA Form 9.  However, the Veteran crossed out that check mark, initialled the cross out, and checked the box indicating that he did not want a Board hearing.  Therefore, the Board is moving forward with the Veteran's appeal without a hearing.  

The issues of entitlement to service connection for a left shoulder disability, blurred vision, hearing loss, chronic strep throat, and PTSD, and entitlement to increased ratings for a low back disability, right knee disability, hypertension, left knee disability, right shoulder disability, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has headaches that are related to active service.  


CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In this decision, the Board grants entitlement to service connection for headaches, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the evidence supports granting the Veteran's claim of service connection for headaches.  The Board notes initially that, although the Veteran was normal clinically at his enlistment physical examination in June 1998, he was treated on several occasions for headaches during active service.  Service treatment records dated in August 1999, May 2002, January 2004, and January 2005 reflect that the Veteran complained of headaches.  A Report of Medical History dated in September 2006 for separation purposes reflects that the Veteran complained of severe headaches.  

The Veteran underwent a VA examination in January 2008.  He reported that he developed headaches during service and treated himself with medications since he was a medic.  He stated that headaches were less frequent than while he was in the military.  He reported that he averaged two to three headaches per week, located primarily behind both eyes, with no radiation.  

Following physical examination, the examiner diagnosed tension headaches which are related to stress and are not migrainous.  

The Veteran has stated that he has experienced headaches continually since service, and reported two to three headaches per week in January 2008.  The Veteran is competent to report symptoms of headaches that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no evidence to the contrary, and the Board finds the Veteran's statements as to continuity of symptomatology to be credible.  

Given that the Veteran suffered headaches in service, his current diagnosis of headaches, and the Veteran's lay statements as to the existence of headaches since service, resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for headaches is granted.


REMAND

At a January 2008 PTSD VA examination, the Veteran stated that he has been treated at the Dallas VA medical center (VAMC).  The claims file does not contain any VA outpatient treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

At a January 2008 PTSD VA examination, the Veteran testified that he has been treated for a mental health disability by Dr. Mann and Dr. Nguyen.  These records are not in the claims file and should be obtained.  See 38 C.F.R. § 3.159 (2011).

With regard to the left shoulder claim, service treatment records dated in February 2002 reflect that the Veteran dislocated his left shoulder.  A September 2006 Report of Medical Examination for separation purposes reflects that the Veteran had an unstable left shoulder.  The Veteran underwent a VA examination in January 2008 and was diagnosed with mild instability of the left shoulder with activity related shoulder pain.  The examiner noted that the Veteran's physical examination was consistent with congenital ligamentous hyperlaxity, which predisposed the Veteran to shoulder subluxation and dislocation.  The RO has construed the Veteran's diagnosis of a left shoulder disability as a congenital condition, and if that is the case, additional medical information should be sought.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel opinion 01-85 (March 5, 1985)]. 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

Here, if the Veteran's condition is indeed congenital, medical evidence is required to determine whether the Veteran's left shoulder disorder is a congenital or developmental defect or a congenital or developmental disease.  If a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  Finally, the Board notes that the Veteran's right shoulder disability is service-connected.  

With regard to the blurred vision claim, a September 2006 service Report of Medical Examination for separation purposes reflects that the Veteran had myopia.  Moreover, the Veteran has stated that he has blurred vision due to service, although he denied blurred vision at the January 2008 VA examination.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the chronic strep throat claim, service treatment records dated in September 1999, March 2002, May 2002, and October 2003 reflect that the Veteran complained of a sore throat.  In August 2001, the Veteran was assessed with streptococcal pharyngitis versus mononucleosis.  In January 2004 and February 2004, the Veteran complained of strep throat.  The Veteran underwent a VA examination in January 2008 and reported no problems with sore throat, with the most recent sore throat approximately one year earlier.  The Veteran was diagnosed with recurrent strep throat with no residuals.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any strep throat.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the strep throat issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran should also be afforded a VA examination with etiology opinion with respect to his claim for service connection for bilateral hearing loss.  No examination was initially requested by the RO because there was no medical evidence of a hearing loss disability in service.  However, the Veteran has stated he was exposed to noise in service and the issue is whether he has current hearing loss that is related to his service not whether he had hearing loss in service or not.

With regard to the service-connected back, right knee, hypertension, left knee, right shoulder, and bilateral pes planus issues, the Veteran's representative noted in January 2012 that the Veteran's most recent VA examinations were in 2008.  This evidence is inadequate to assess the Veteran's current levels of severity, since these examinations are approximately four years old.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected back, right knee, hypertension, left knee, right shoulder, and bilateral pes planus disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992),  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outpatient treatment records from the Dallas VAMC.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Mann and Dr. Nguyen.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his left shoulder, blurred vision, hearing loss, chronic strep throat, PTSD, back, right knee, hypertension, left knee, right shoulder, and bilateral pes planus disabilities.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left shoulder disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has a left shoulder disability or has had a left shoulder disability at any point during the claim period.  If a left shoulder disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left shoulder disability is related to service, to include the February 2002 dislocated left shoulder and September 2006 unstable left shoulder.  

Finally, if, and only if, the examiner finds that the Veteran's disorder is of congenital origin, the examiner should address the following questions: 

a) Does the condition constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)? 

b) If a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service? 

c) If a disease, then is at least as likely as not (at least a 50 percent probability) that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current blurred vision disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has blurred vision or has had blurred vision at any point during the claim period.  If a blurred vision disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a blurred vision disability is related to service, to include the September 2006 finding of myopia.  A complete rationale should be given for any opinion provided.  

5.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current chronic strep throat.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has chronic strep throat or has had chronic strep throat at any point during the claim period.  If chronic strep throat is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that chronic strep throat is related to service, to include the September 1999, August 2001, March 2002, May 2002, October 2003, January 2004 and February 2004 throat problems.  A complete rationale should be given for any opinion provided.  

6.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any hearing loss.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has hearing loss and, if so, is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hearing loss, if any, is related to service.  A complete rationale should be given for any opinion provided.  

7.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's low back disability.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, to include range of motion findings and any neurological testing of the lower extremities that is necessary.  Additionally, the examiner should be requested to determine whether the low back exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

8.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's right and left knee disabilities.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria to include range of motion findings.  Additionally, the examiner should be requested to determine whether the right and left knees exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

9.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his service-connected hypertension in accordance with the rating criteria.  The claims file should be made available to the examiner in connection with the examination.  All indicated tests, including blood pressure readings, should be accomplished.  

10.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's right shoulder disability.  The claims file should be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished. The examiner should report the extent of the Veteran's right shoulder disability in accordance with VA rating criteria, to include range of motion findings.  Additionally, the examiner should be requested to determine whether the right shoulder exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

11.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of the bilateral pes planus.  The claims file should be made available to the examiner in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

12.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

13.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


